DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1 and 4–10 in the reply filed September 6, 2022 is respectfully acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 4–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a purification channel and a discharge channel which branch from the other end of the injection channel with a mesh part interposed therebetween”. Respectfully, here it is unclear which object “therebetween” refers to: inter alia, (1) the purification channel and the discharge channel; or (2) a location between each of the purification channel, the discharge channel, and the injection channel. 
The instant claim further recites “an ion-selective membrane coming into contact with at least one side of the mesh part”. Here, it is unclear whether or not “coming into contact” is requiring a process step. 
Lastly, the claim also recites “when an electric field is applied, an ion concentration polarization (ICP) phenomenon occurs to the other end of the injection channel and to the adjacent portion of the mesh part, whereby an ion depletion zone is formed”. This limitation appears to refer to a process step: of applying an electric field. Previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the instant process step presented in claim 1 renders the claim indefinite. For example, when considering an apparatus having identical structural features to those required by claim 1, it is unclear when direct infringement would occur: (A) prior to applying an electric field; or (B) after applying an electric field. (Katz supra; Lyell supra.)
For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim. Also, because it is indeterminable what is being required by the claim, a comparison of this claim and its dependent claims against the prior art could not be made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773